DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29/01/2021, 02/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Status of the Claims
In the amendment dated 11/18/2020, claim 15 is newly added; claims 1-3, 6, 9-10, and 15 are pending.
Claim 1 has been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 20140014125 A1) in view of Counts (US 5666978A)
Regarding claim 1, Fernando discloses 
 An aerosol-generating device (smoking system comprises a primary unit 405 and a holder 407, see fig.4b and para.0083) comprising: 
a housing of aerosol-generating device (housing of the primary unit 405, see fig.4b); 
at least one electric heater (heating element(s) 415, see fig.4b) in the housing (housing of the primary unit 405); 
at least one airflow sensor (“puff sensor for sensing air flow indicative of a puff”, see para.0075) in the housing (housing of the primary unit 405);
secondary power supply of the holder 407 (secondary unit), see fig.4b, para.0035,0079) in the housing (housing of the primary unit 405), the first power supply (secondary power supply of the holder 407) configured to supply electrical energy only to the at least one electric heater (heating element(s) 415. Para.0029 recites: “Supply of electrical power from the secondary power supply to the at least one heating element”), the first power supply (secondary power supply of the holder 407(secondary unit)) including a battery (“the power supply in the secondary unit may be a battery”, see para.0071); 
a third power supply (battery 409 (primary power supply), see fig.4b and para.0083) in the housing (housing of the primary unit 405), the third power supply (battery 409 (primary power supply) being rechargeable (para.0019 recites: “primary power supply is chargeable by an external power supply”), and the third power supply (battery 409 (primary power supply) configured to supply electrical energy to the first power supply (secondary power supply of the holder 407 (secondary unit). Para.0046 recites: “The primary power supply in the primary unit is used for charging the secondary power supply in the secondary unit, in the charging mode”), the third power supply including a battery (battery 409).  

    PNG
    media_image1.png
    599
    282
    media_image1.png
    Greyscale

Figure 4b of Fernando
Fernando does not explicitly disclose a second power supply in the housing, the second power supply configured to supply electrical energy to the at least one airflow sensor;
The second power supply including a battery.
However, Counts discloses a smoking system, including:
A first power supply, a second power supply and a third power supply in the housing (power source 37 including “four nickel cadmium battery cells connected in series” in the housing of the smoking system 21, see col.5, lines 8-16 and fig.2. Thus, each of the claimed first, second, third power supplies is equivalent to one of the battery cells);
the second power supply (one of the battery cells in the power source 37) configured to supply electrical energy to the at least one airflow sensor (puff-actuated sensor 45 detects the air flow, see fig.2 and col.5, lines 43-46. See fig.18, the puff sensor 45 is supplied by the power source 37, including the plurality of the battery cells and the claimed second power supply);
the second power supply including a battery (one of the battery cells in the power source 37, see col.5, lines 8-16).

    PNG
    media_image2.png
    482
    548
    media_image2.png
    Greyscale

Figure 2 of Counts (the power source 37 includes plurality of battery cells)

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fernando’s smoking system to include the battery cell(s), which is equivalent to the claimed second power supply, and the air flow sensor as taught by Counts into the Fernando’s smoking system, such that the second power supply in the housing, the second power supply configured to supply electrical energy to the at least one airflow sensor, and the second power supply including a battery as taught by Counts. Doing so allows to provide enough power energy to all elements in the smoking system and to detect that a smoker is drawing on the 
Regarding claim 2, Fernando further discloses 
the first power supply (secondary power supply of the holder 407 (secondary unit), see fig.4b, para.0035,0079) is a rechargeable first power supply (see para.0073 recites: “the power supply in the secondary unit can be recharged “).  
Regarding claim 3, Fernando further discloses
the rechargeable first power supply (secondary power supply of the holder 407 (secondary unit)) has a maximum capacity for storing electrical energy (see para.0071, it is clear to state that the  battery has maximum capacity for storing energy).  
Regarding claim 6, Fernando further discloses
the first rechargeable power supply (secondary power supply of the holder 407 (secondary unit)) has a first maximum capacity for storing electrical energy (see para.0071, it is clear to state that the battery has maximum capacity for storing energy), wherein the third power supply (battery 409 (primary power supply) has a second maximum capacity for storing electrical energy , (it is clear to state that the battery has maximum capacity for storing energy), and wherein the second maximum capacity is greater than the first maximum capacity (Para.0046 recites: “The primary power supply in the primary unit is used for charging the secondary power supply in the secondary unit, in the charging mode”).  
Regarding claim 9, Fernando further discloses
at least one additional electrical component (temperature sensor, see para.0089).  
Regarding claim 10, Fernando further discloses
(temperature sensor, see para.0089).  
Regarding claim 15, the modification of Fernando in view of Counts further discloses
the first power supply (secondary power supply of the holder 407 (secondary unit) of Fernando)  , the second power supply (one of the battery cells in Counts is added to Fernando in claim 1 above), and the third power supply (battery 409 (primary power supply) of Fernando) are configured to supply electrical energy only to the aerosol-generating device (smoking system).   
Response to Arguments
Applicant’s arguments, see Remarks filed on 11/18/2020, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fernando and Counts (newly cited references in this office action).
Claims 2-3, 6, 9-10, and 15 are rejected by the virtue of their dependency from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170156403 A1 discloses an an electronic vapour inhaler, comprising: a power source 22 in the form of 3 batteries located in the housing as shown in figure 1.
US 20130336358 A1 discloses an electronic cigarette, comprising: the pack battery 871 supply power to the e-cig 91 (see figs.3-11).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761